         Case 1:20-cv-00072-MEM Document 16 Filed 02/23/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

 MARY KAY BLEVINS,                     :

        Plaintiff                      : CIVIL ACTION NO. 1:20-072

   v.                                  :      (JUDGE MANNION)

 ANDREW SAUL,                          :

          Defendant                    :

                              MEMORANDUM

        Pending before the court is the report of Magistrate Judge Gerald B.

Cohn filed on February 4, 2021, which recommends that the plaintiff’s appeal

of the final decision of the Commissioner denying her claim for disability

insurance benefits under Title II of the Social Security Act be granted and,

that the Commissioner’s decision be vacated. Judge Cohn also recommends

that this case be remanded to the Commissioner to develop the record fully,

conduct a new administrative hearing and appropriately evaluate the

evidence. (Doc. 15). Plaintiff’s appeal of the Commissioner’s decision is filed

pursuant to 42 U.S.C. §405(g). (Doc. 1). To date, neither the plaintiff nor the

Commissioner have filed any objections to the report and the time within

which to do so has expired.
             Case 1:20-cv-00072-MEM Document 16 Filed 02/23/21 Page 2 of 2




            Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co.

v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson

v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every Report and Recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.

            The court has reviewed the reasons presented by Judge Cohn for

recommending that the plaintiff’s appeal be granted and, that the denial of

her application for benefits be vacated and the case be remanded to the

Commissioner for further proceedings. Because the court agrees with the

sound reasoning that led Judge Cohn to the conclusions in his report and

finds no clear error on the face of the record, the court will adopt the report

in its entirety. An appropriate order shall issue.


                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge
DATE: February 23, 2021
20-072-01




                                             2
